Citation Nr: 0433442	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-12 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for traumatic 
arthritis.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from August 1944 to December 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the RO which 
denied service connection for, inter alia, PTSD and 
arthritis.  

In a May 2004 rating decision, the RO granted service 
connection for anxiety disorder.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD 
based on the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV) criteria.  

2.  The competent medical evidence of record does not show 
that the veteran has a current orthopedic disability 
manifested by traumatic arthritis.  

3.  The veteran's claimed status as a prisoner of war (POW) 
during World War II has not been verified.  


CONCLUSIONS OF LAW

1.  The veteran is not recognized as a former POW for VA 
purposes.  38 C.F.R. §§ 3.1(y), 3.8, 3.9, 3.203 (2004).

2.  PTSD was not incurred in or aggravated by service nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).
3.  Traumatic arthritis was not incurred in or aggravated by 
service nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The Board is satisfied that all necessary development 
pertaining to the issue of entitlement to service connection 
for PTSD and for traumatic arthritis has been properly 
undertaken. 

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient.  The veteran 
has been notified of his right to notice and assistance in 
letters sent in December 2001 and April 2002.  The letters 
advised him of the evidence necessary to substantiate his 
claim, what he needed to do to assist VA in obtaining 
evidence and what VA would do to obtain evidence.  The 
December 2001 and April 2002 letters also specifically asked 
him to tell VA if he did not have any additional evidence to 
submit and if he did not know of additional evidence he would 
like considered, respectively.  The veteran did not indicate 
that there were any additional records which were obtainable 
prior to a decision of his claim.  Therefore, any outstanding 
development not already conducted by VA is without prejudice; 
hence, any deficiencies in the duties to notify and to assist 
constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.

Pelegrini v. Principi, 17 Vet. App. 412 (2004), stated that 
38 C.F.R. § 3.159(b)(1), explicitly, and 38 U.S.C.A. § 
5103(a), implicitly, require that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The Court's statement that §§ 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-
2004.  Further, 
38 U.S.C.A. § 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate the claim.  The December 2001 and April 2002 
duty to assist letters to the veteran implicitly asked him to 
submit any relevant evidence he had or identify any relevant 
evidence he knew of.  Therefore, even though the veteran in 
this case was not explicitly told to submit any evidence in 
his possession that pertained to the claims, this is not an 
error which would prevent adjudication of his claim.  

Moreover, the RO attempted to obtain records identified by 
the veteran from a clinic at which he sought treatment in the 
late 1940's; but the clinic indicated that they did not keep 
records back that far.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A (West 2002).  The RO has obtained pertinent 
VA medical records identified by the veteran.  The evidence 
does not show, nor has the veteran identified, the existence 
of any additional pertinent medical records that have not 
been obtained.  Accordingly, the Board finds that the RO has 
made reasonable attempts to obtain medical records referenced 
by the veteran, and that VA's duty to assist him in obtaining 
pertinent medical records is satisfied.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159 (2004).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 3.102 (2003).  The United States 
Court of Appeals for the Federal Circuit has held that "when 
the positive and negative evidence relating to a veteran's 
claim are in 'approximate balance,' thereby creating a 
'reasonable doubt' as to the merits of his or her claim, the 
veteran must prevail."  Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  
38 C.F.R. § 3.304 (2004).

38 C.F.R. § 3.1(y) defines a former prisoner of war as an 
individual who, while serving in the active military, naval, 
or air service, was forcibly detained or interned in the line 
of duty by an enemy or foreign government, the agents of 
either, or a hostile force.  See 38 U.S.C.A. § 101(32) (West 
2002).  In the case of detention or internment by an enemy 
government or its agents, VA shall accept the findings of the 
appropriate service department that a person was a prisoner 
of war during a period of war, unless a reasonable basis 
exists for questioning it.  However, the provisions of 38 
C.F.R. § 3.1(y)(1) do not require VA to follow a service 
department's finding that a veteran was not a POW.  Manibog 
v. Brown, 8 Vet. App. 465, 468 (1996).  The Board may 
plausibly find that a veteran was not a POW during service if 
service department records do not reflect that he or she was 
a POW and if the dates of alleged POW status in the evidence 
vary considerably.  Id.

38 C.F.R. § 3.1(m), in part, defines in the line of duty as 
during a period of active military, naval, or air service.

If a veteran is a former POW, and if he or she was interned 
or detained for not less than 30 days, certain diseases, 
including PTSD and traumatic osteoarthritis, shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  See 38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. 
§ 3.309(c) (2004).

In cases such as this, where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to advise the veteran to 
obtain other forms of evidence in support of his claim.  In 
addition, there is a heightened duty  to consider the benefit 
of the doubt rule in such cases.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  The heightened duty to advise the 
veteran in developing facts pertinent to his claim under the 
provisions of 38 U.S.C.A. § 5107(a) in a case where service 
medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

In his March 2001 claim, the veteran asserted that service 
connection was warranted for, inter alia, PTSD and for 
traumatic arthritis.  The veteran also indicated on his claim 
form that he had been a POW in Japan after being captured in 
the Philippines at Epo Dam.  

In the RO's December 2001 duty-to-assist letter to the 
veteran, the RO requested that the veteran provide evidence 
showing treatment for, and a diagnosis of, PTSD and/or 
arthritis.  The RO also requested from the veteran a copy of 
the veteran's service medical records, explaining that the 
veteran's service medical records were likely destroyed in a 
fire at the National Personnel Records Center in 1973.  In 
addition, the RO requested that the veteran provide 
documentation showing or state his claimed POW dates.  

The RO sent another letter to the veteran in April 2002, 
again requesting medical evidence showing current treatment 
for PTSD and arthritis and/or an authorization for the 
release of any private treatment records showing treatment 
for, or a diagnosis of PTSD and/or arthritis.  

In reply to the RO's letters, the veteran responded in May 
2002 that he was captured in the Philippines during the 
campaign of Luzon near Epo Dam near Hill 200 to 400 on or 
about February or March 1945 with the 43rd Division.  The 
veteran further reported that the prison camp was run by the 
Black Dragon Society of the Japanese; and that his family was 
notified by telegram of the veteran's status of missing in 
action.  Finally, the veteran reported that 14 or 15 
prisoners, including himself, escaped under the fence, where 
he was found and transported to a U. S. Army Hospital in New 
Guinea.  

The RO obtained VA treatment records from 2001.  These 
records did not show a diagnosis of, or treatment for PTSD 
and/or arthritis.  

As noted herein above, the veteran submitted Authorization to 
Release Information forms indicating that he was treated for 
his claimed disabilities at a private clinic in the late 
1940's.  The RO attempted to obtain the records, but the 
clinic indicated that it did not keep records that old.  

The veteran's DD Form 215 (a form correcting the veteran's 
original DD Form 214) indicates that the veteran received the 
Combat Infantry Badge, and a Bronze Star Medal for service 
during World War II.  

In light of the RO's recent knowledge that the veteran was in 
receipt of the Combat Infantry Badge and the Bronze Star 
Medal, the veteran was afforded a VA psychiatric examination 
in April 2004.  On examination, the veteran reported that he 
was not on any medications.  The veteran reported occasional 
insomnia, but that he generally slept well.  He formerly had 
military/combat-themed nightmares, but that reported that he 
had not had nightmares in many years.  He occasionally felt 
angry and got cold shaking spells.  He denied flashbacks, 
hyperarousal spells, and reported that he was neither anxious 
nor scared.  The veteran enjoyed a good relationship with his 
wife and children and got along well with everybody.  Fishing 
was noted as a lifelong interest.  The veteran was alert and 
oriented to person, place, time and circumstances.  The 
veteran was quite pleasant and fully cooperative.  Speech was 
fluent and readily intelligible.  Eye contact was good, 
attention was generally adequate for the purposes of the 
interview; however, the veteran was observed to lose his 
focus on a few occasions and appeared to forget what he was 
saying.  Thought process was logical and coherent.  The 
veteran's mood was euthymic.  Affect was reactive and 
generally appropriate.  The veteran denied suicidal or 
homicidal ideation.  There was no evidence of hallucinations 
or delusions.  The veteran's remote memory was fair.  Insight 
and expressed verbal judgment appeared adequate.  Intellect 
appeared about low average to average.  

The examiner indicated that the veteran's symptoms met the 
DSM-IV criteria for anxiety disorder NOS (not otherwise 
specified).  The examiner added that while some symptoms 
characteristic of PTSD were present, the veteran's symptoms 
did not precisely meet the DSM-IV criteria for that 
condition.  The examiner did opine, however, that it was at 
least as likely as not that the veteran's anxiety symptoms 
were secondary to his service-connected experiences.  Even 
though the veteran's account of his claimed POW status was 
not verified by official records, the examiner opined that 
the veteran's self-report appeared entirely credible.  In 
conclusion, the diagnosis was that of anxiety disorder NOS; 
along with a provisional diagnosis of mild dementia.

In a May 2004 rating decision, the RO granted service 
connection for anxiety disorder and assigned an initial 30 
percent rating for that disability.  

In sum, there is no medical evidence that the veteran 
currently has PTSD or traumatic arthritis.  The Board is 
mindful of the VA examiner's opinion that the veteran's 
assertions regarding his claimed status as a POW are 
credible; however, this case does not turn on the veteran's 
status as a POW.  Rather, the case turns on whether the 
veteran has a current diagnosis of PTSD and/or arthritis.  In 
other words, even if VA were to acknowledge that the veteran 
was a POW, the presumption of service connection under 
38 C.F.R. § § 3.307, 3.309 (c) would not attach because the 
current medical evidence of record does not show a current 
PTSD disability or a current arthritis disability.  In this 
case, despite repeat requests by the RO, the veteran has not 
provided any evidence showing that he has a current diagnosis 
of PTSD or post-traumatic arthritis.  

Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent 
proof of a current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

While the evidence establishes that the veteran currently has 
a psychiatric disability, that of anxiety disorder, there is 
no indication that the veteran has a diagnosis of PTSD, 
thereby precluding the award of service connection for that 
psychiatric disability.  In this regard, the Board notes that 
although the record shows that the veteran may exhibit some 
PTSD symptoms, the VA examiner specifically indicated that 
the veteran's symptoms did not meet the full criteria for 
PTSD under DSM-IV.  

In addition, the medical evidence of record does not 
establish that the veteran is currently being treated for 
PTSD, and there is no indication that the veteran attends any 
type of PTSD clinic.

The Board is left with the implicit contentions of the 
veteran that he has PTSD and post-traumatic arthritis that 
are related to service.  Although the veteran is competent to 
provide evidence of observable symptoms, such as nightmares 
and/or painful joints, he is not competent to attribute any 
symptoms to a given cause.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997); see 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions).  It is now well 
established that laypersons such as the veteran are not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and the implicit opinion of 
the veteran that he has PTSD and/or arthritis related to 
service is therefore entitled to no weight of probative 
value.  See, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for PTSD and for arthritis, and they must be 
denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.


ORDER

Service connection for PTSD is denied.  

Service connection for traumatic arthritis is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



